The following opinion on motion for rehearing was filed October 24, 1930. Former judgment of reversal vacated, and judgment of district court affirmed.
Heard before Goss, C. J., Rose, Dean,.Good, Thompson, Eberly and Day, JJ.
Good, J.
This is a rehearing of the case of Stiefler v. Miller, ante, p. 6. It is an action to recover damages resulting from a collision of two automobiles, and is one of a series of cases arising from the same accident. Judgments for plaintiff against the same defendant in two of the actions have been affirmed by this court. See Lewis v. Miller, 119 Neb. 765, and Ziskovsky v. Miller, p. 255, post. The facts reflected by the record in this case are almost identical with those detailed in the opinion in Lewis v. Miller, supra, and reference is made thereto and to the former opinion in this case for a detailed statement of the situation.
The former opinion reversed a judgment for plaintiff, on the ground that the court committed prejudicial error in submitting to the jury one of the .alleged acts of negligence which was not supported by evidence, namely that defendant’s view was obstructed by reason of the number of persons and their situation in his car. The opinion went on the assumption that plaintiff may have been guilty of *12contributory negligence, and the submission of this ground of alleged evidence was calculated to mislead the jury and was therefore prejudicial.
The collision occurred a short distance northwest of the point where the private driveway from the Highland Country Club connects with Pacific street. Plaintiffs car had entered Pacific street and was turning west on the north side of the highway, and defendant was rapidly approaching the same point from the west and was also traveling on the north side of the highway, when he should have been on the south side. The evidence shows without dispute that, prior to entering Pacific street, plaintiff’s car was stopped; the driver and at least one other occupant looked both to the east and west, and no vehicle was in sight when they started to enter Pacific street. The evidence also shows without any substantial dispute that plaintiff’s car was not traveling more than five or six miles an hour and had nearly come to a stop at the instant of the collision. This state of facts being reflected entirely fails to support any theory of contributory negligence on the part of plaintiff or her driver. It therefore follows that the distinction between the situation presented by the instant case and that of the Lewis case, assumed in our former opinion, did not exist.
Furthermore, the evidence discloses without dispute, not only that plaintiff was without fault, but that defendant was guilty of negligence beyond question in the following respects: That he was driving on the wrong side of the highway at a high rate of speed and without keeping a proper lookout for other travelers or obstacles upon the highway, and that the brakes on his car would not and did not operate. Defendant admitted that he was traveling at the rate of 40 miles an hour, and the evidence for plaintiff would indicate that it may have been 50 or 60 miles an hour. Defendant, himself, testified that he did not see plaintiff’s car until his attention was called to it by another occupant of his car; that plaintiff’s car was then not more than 50 to 75 feet distant and in the center of the highway. This state of facts demonstrates beyond *13the peradventure of a doubt that defendant was guilty of negligence which was the proximate cause of plaintiff’s injury. In this view of the case, no other verdict than one for the plaintiff was justified.
Defendant complains of the giving and refusing of instructions to the jury. Since no other verdict than one for the plaintiff could have been sustained, any errors in the instructions, unless they related to the measure of plaintiff’s recovery, were not prejudicial. None of the instructions of which complaint is made related to the recovery ; hence, it is unnecessary to discuss them.
One of the errors assigned by defendant is that the damages are excessive, but this assignment is not discussed in the brief, and, in fact, from a perusal of the entire record, it appears that the amount of recovery is not excessive.
No error prejudicial to the defendant has been found. Our former opinion is hereby modified; the former judgment of reversal is set aside, and the judgment of the district court is
Affirmed.